Citation Nr: 1444618	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for a Board hearing by means of videoconferencing equipment in January 2011, and was informed of the scheduled hearing at the address then of record in a December 2010 letter.  The Veteran failed to appear for the January 2011 videoconference hearing.  As the Veteran has not provided good cause for his failure to appear for his hearing, nor has he requested that it be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.702 (c) (2014).  

The issue of entitlement to service connection for a right ankle disability was raised by the Veteran in a July 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has not been shown to have a left foot disability.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

A predecisional letter, sent in November 2007, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify has been satisfied with regard to the claim for entitlement to service connection for a left foot disability.  The Board also finds that VA has met its duty to assist, as service treatment and personnel records, VA treatment records, and statements from the Veteran and his representative have been associated with the claims file.  The Veteran was also given the opportunity to present testimony at a hearing before the Board, although he did not appear for the scheduled hearing.

The Veteran has also been provided with VA examination with respect to the issue on appeal.  The Veteran was afforded a VA examination in November 2007.  As there was some contradictory information in the examination report, the Board remanded the claim to schedule the Veteran for an additional VA examination and etiological opinion.  The Veteran was originally scheduled for additional examination in July 2012.  He failed to report for that examination, and so the VA examiner provided a medical opinion based upon her review of the claims file.  A July 2012 report of general information indicates that the Veteran telephoned the RO and informed them that he had not received notice of the scheduled examination because his address was incorrect.  The Veteran was scheduled for an additional VA examination in January 2013, and notice was sent to the new address he provided.  The January 2013 report indicates that the Veteran signed in for the appointment, but that when the examiner went to the exam room and called for him, the Veteran had left and could not be found.  A February 2013 report of general information states that there was no indication that the Veteran attempted to have the examination rescheduled.

The duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by attending the scheduled VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, although the Veteran did not present for the January 2013 VA examination, the record reflects that he was afforded the opportunity to do so, as instructed by the Board in the July 2012 remand.  As this is in substantial compliance with the Board's remand directives, further remand is not required for this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran contends that he suffers from a left foot disability which is related to his military service.

The Veteran was provided with a VA examination regarding his left foot in November 2007.  The examiner noted that the problem being considered was phalynx fracture, left foot, first toe, which had a reported onset date of 2002.  The Veteran reported running up stairs and catching the left great toe on the stairs, which became bruised and swollen, and that he went to the care unit and had x-rays showing a positive fracture and was kept off physical training for 3 days.  Regarding medical history, there was no history of foot-related hospitalization or surgery, no history of trauma to the feet, and no history of foot related neoplasm.  Left foot symptoms were marked negative for pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance or other symptoms.  On physical examination, there was not objective evidence of painful motion, swelling, tenderness, instability or weakness.  There was also not evidence of abnormal weight bearing, skin or vascular foot abnormality, or malunion or nonunion of the tarsal or metatarsal bones.  No muscle atrophy was noted. The Veteran's gait was found to be normal.  X-rays of both the left foot and bilateral ankles showed no abnormality.  Under diagnosis or etiology of problem, the examiner wrote the following: fracture of right great toe with intra-articular involvement, without effect on function.  There was no documentation of residuals of injury.  In a section of the report separated by a string of "#" signs, another diagnosis or etiology of the problem section listed fracture of left great toe, with problem associated with diagnosis listed as "documentation of residuals of injury." 

Pursuant to the Board's July 2012 remand instructions, the Veteran was scheduled for an additional VA examination, to provide clarification regarding the conflicting information from the November 2007 VA examination report.  Although the Veteran did not report for the July 2012 examination, the examiner reviewed the Veteran's claims file and provided an opinion as to the Veteran's claimed left foot disability.  The examiner indicated that the evidence of record does support an injury to the right great toe, but there is no record of any left foot injury or residuals of a left foot injury in service.  She noted that the examiner at the previous VA examination on November 2007 documented the Veteran's history of injury as stated for the left foot, but the exam was entirely normal and the X-rays performed at the time of the examination were also normal.  The July 2012 physician stated that she could find no other evidence of record that convincingly supports any other opinion than that there was less likely any left foot injury with any residuals due to military service.

The Veteran was then scheduled for another VA examination in January 2013.  As discussed above, the Veteran failed to report for the subsequently-scheduled VA examination and has not provided good cause for such failure to report.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655.

The Board finds that the evidence does not support a finding that the Veteran has a current left foot disability.  The Veteran has not endorsed left foot symptomatology at any point during the appeal period, and the in-person examination in November 2007 did not reveal any objective or subjective abnormalities.  From its position in the November 2007 report, and when taken in context with the other evidence of record, it seems the notation of "fracture of left great toe" under etiology and "documentation of residuals of injury" is more than likely a note from the examiner regarding the subject of the examination, as opposed to a diagnosis of a current disability.  Additionally, the Board affords significant weight to the clarifying opinion of the July 2012 VA physician, as it is based on a thorough review of the claims file and contains the rationale for the opinion stated.  As such, the evidence weighs heavily against a finding of a current left foot disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  As the Veteran has not reported that he has experienced symptoms, or received treatment or a diagnosis regarding his left foot since service, the VA examination and medical opinions represent the only competent evidence regarding the presence of a current disability.  The Board notes that while the Veteran is competent to report subjectively experienced symptoms with regard to his left foot, the record does not contain any evidence, lay or medical, indicating that the Veteran has experienced any left foot symptoms during the appeal period.   

The Board thus finds that the weight of the evidence is against the claim.  The evidence of record does not demonstrate that the Veteran has a current left foot disability, or has had one at any point during the appeal period.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for service connection for a left foot disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left foot disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


